The opinion of the Court was delivered by
Willard, C. J.
This is an action on a sealed note, tried by the Court by consent of parties. The credits on the note were admitted and no defense made. The Court gave judgment for the amount due, with interest at the rate fixed by the contract, viz., twelve per cent, per annum to the day of judgment. The defendant appeals from the allowance of twelve per cent, interest, and also on the ground that there were no findings of fact and law. As' there was no contest as to the facts, no finding of fact was necessary, and the order for judgment is a sufficient finding of the law.
The note contains a promise to pay a sum certain at twelve months from date, “ with interest at the rate of twelve per cent, per annum.” This contract must be construed as calling for interest at that rate until its maturity.
No contract appears intended to govern the rate of interest from and after the maturity of the note, consequently the damages for non-payment at maturity are governed by the rule of law fixing such damage at interest at seven per cent. — Langston vs. South Carolina Railroad, 2 S. C., 248. The Court, therefore, erred in allowing interest at the rate of twelve per cent, after the maturity of the note. The proper allowance was at the rate of seven per cent, from that time.
The judgment is erroneous and must be set aside, unless the plaintiff remits the excess of interest thus charged; and on such remission being made, the judgment, as amended, will stand affirmed, but with costs of this appeal to the appellant.
The case will be remanded to the Circuit Court for further proceedings, in conformity with the foregoing decision.
Mclver, A. J., and Haskell, A. J., concurred.